EXHIBIT News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics Strengthens Its Senior Management Team Through Internal Promotions TORONTO, May 5 /CNW/ - Lorus Therapeutics Inc. ("Lorus") (TSX: LOR; AMEX: LRP), a biopharmaceutical company dedicated in the research, development and commercialization of pharmaceutical products and technologies for the management of cancer, announced today that it has strengthened its senior management team with the appointment of Dr. Saeid Babaei to Vice-President of Business Development and Dr. Yoon Lee to Vice-President of Research. Both will serve as members of Lorus' senior management team. Dr. Babaei joined Lorus in 2006, where he has held the progressive positions of Associate Director of Corporate Affairs and Director of Corporate Development, and has played a key role in a broad range of activities involving investor relations, business development and licensing strategies.
